Citation Nr: 0533670	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  02-18 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma for dental treatment purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from August 1960 to 
May 1981. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the veteran's claim seeking 
entitlement to service connection for a dental injury from 
service trauma (for dental treatment purposes).   


FINDINGS OF FACT

1.  The veteran does not have a dental disability resulting 
from trauma in service.

2.  The veteran did not submit his application for VA 
outpatient dental treatment within one year of leaving 
service in May 1981.  


CONCLUSION OF LAW

Entitlement to service connection for residuals of dental 
trauma for dental treatment purposes is denied.  §§ 1110, 
1712 (West 2002); 38 C.F.R. § § 3.303, 3.381, 4.150 
(Diagnostic Code 9913), 17.161 (2005).   










REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA examinations in April and September 1993 did not discuss 
the veteran's teeth.  

In a Request for Information form received in September 1993, 
the National Personnel Records Center (NPRC) indicated that 
they were enclosing the veteran's medical records.  

In a September 1993 rating decision, the RO denied service 
connection for Ménière's disease and granted service 
connection for tinnitus.  The RO referred to the veteran's 
service medical records.  

In an August 2001 VA Form 10-7131 (Exchange of Beneficiary 
Information), the Service Center Manager wrote that the RO 
was unable to locate the veteran's service medical records, 
but that once they were located, the RO would furnish a 
dental rating.

In a September 2001 letter, the veteran stated that he 
requested a copy of his dental records on several occasions, 
but was never allowed to copy them.  He stated that he was 
treated from January 1961 to February 1962 in Okinawa, from 
March 1962 to April 1964 in Japan, from October 1968 to 
September 1969 in Camp Lejeune, from September 1969 to March 
1970 at Quantico, from April 1970 to April 1971 at Cherry 
Point, from May 1972 to June 1973 in Japan, from July 1973 to 
August 1974 in Yuma, Arizona, from June 1976 to July 1978 at 
El Toro, California, from September 1978 to September 1979 in 
Japan, and from October 1979 to May 1981 at Barstow, 
California.  

In a March 2002 point of contact, a rating specialist 
contacted Ms. N. who had spoken to the veteran.  Ms. N. 
indicated that the veteran told her that the veteran suffered 
chipped teeth at the San Diego Marine recruit station in 
1960, but that the teeth which were injured were not 
specified.  The veteran told Ms. N. that he had never had 
treatment for these teeth in service.  He stated that the 
Marine Corps did not have any dental records.  

In the March 2002 rating decision, the RO stated that the 
veteran's service medical records were not available.  It 
stated that they were in the veteran's claims file when a 
rating decision was made in 1993, but could not now be 
located.  

In the veteran's October 2002 substantive appeal, he 
contended that the examinations in April and June 1993 were 
not conducted by an individual qualified in dentistry.  

In a September 2004 Form 3101 (Request for Information), the 
National Personnel Records Center (NPRC) stated that there 
was no separation/retirement physical, and that it may have 
been included with service medical records furnished to the 
Regional Office.  

Treatment records were received from Total Health Dentistry 
in October 2004.  They show treatment in 2002.  

Treatment records were received from Kimberly Park Dental in 
October 2004, and they show treatment from 1997 to 2004.  

An e-mail from the Chicago Regional Office dated September 
2004 indicated that it did not have any service medical 
records for the veteran.  










Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  In January and February 2004 letters, the RO 
informed the veteran of the evidence that he would have to 
submit in order to prevail with his claim for service 
connection.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2005).  In the February 2004 
VCAA letter, the RO informed the veteran that the RO would 
get such things as evidence kept by the VA and any other 
federal government agency, and medical records from a VA 
facility, and that it would request private treatment 
records, if the veteran completed a release form.  Although 
the veteran's service medical records are not of record, in 
he February 2004 letter, the RO informed the veteran that it 
had requested his service medical records from the NPRC.  It 
further informed the veteran that he could submit a lay 
statement from fellow servicemen regarding the incident in 
question.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The 
February 2004 letter told the veteran to complete a separate 
form for each provider if he wanted the RO to request 
treatment records.  It also told the veteran to submit lay 
statements from fellow servicemen regarding the incident in 
question.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the January and February 2004 letters 
did not specifically request that the veteran provide any 
evidence in his possession that pertained to his claim (as 
required by 38 C.F.R. § 3.159 (b)), as will be described 
below, it is determined that the veteran is also not 
prejudiced by such failure.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in March 2002, it is determined that he is not 
prejudiced by such failure.  For one thing, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his teeth throughout the more 
than 5 years that his claim has been adjudicated.  The 
veteran responded to a request for information in February 
2004 by indicating that the had been treated at Total Health 
Dentistry and Kimberly Park Dental Associates.  Although he 
stated that other fillings were replaced in the late 1980s, 
he indicated that he did not remember what dentist was 
involved.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the January and February 2004 VCAA letters.  
Following those letters, the development of the claim 
continued, and, in August 2005, the claim was reviewed and 
the veteran was sent a supplemental statement of the case.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2005). 

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter. 38 C.F.R. § 3.381(a) (2005). 

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in service trauma or 
whether the veteran was interned as a prisoner of war. 38 
C.F.R. § 3.381(b) (2005).

The veteran is seeking service connection for outpatient 
dental treatment, specifically claiming that he was hit in 
the mouth with a rifle butt at the Marine Recruitment Center 
in 1960, which chipped his upper and lower front teeth.  
Thus, it must be determined whether the veteran meets the 
requirements for the different classes under 38 C.F.R. 
§ 17.161.  

Among the requirements for Class I treatment pursuant to 
38 C.F.R. § 17.161 (a) are that the veteran have a service-
connected compensable dental disability or condition.  
However, the Board notes that compensable disability ratings 
for loss of teeth, in essence, require loss due to loss of 
substance of the body of the maxilla or mandible.  38 C.F.R. 
§ 4.150, Diagnostic Code 9913 (2005).  There is no evidence 
that that the veteran has lost teeth as a result of any loss 
of substance of the body of the maxilla or mandible during 
active service.  Since the veteran does not meet the 
requirements for a compensable dental disability under 
38 C.F.R. § 17.161 (a), he is not a Class I veteran for 
purposes of 38 C.F.R. § 17.161.  

Next, it must be determined whether the veteran is a Class II 
veteran for purposes of 38 C.F.R. § 17.161.  Since the 
veteran's discharge from active service took place before 
October 1, 1981, his case is to be analyzed under 38 C.F.R. 
§ 17.161 (b)(2)(i), the requirements of which read as 
follows:  

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, which took 
place before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: 

(A) They were discharged or released, 
under conditions other than dishonorable, 
from a period of active military, naval 
or air service of not less than 180 days. 
(B) Application for treatment is made 
within one year after such discharge or 
release. 
(C) Department of Veterans Affairs dental 
examination is completed within 14 months 
after discharge or release, unless 
delayed through no fault of the veteran.   
38 C.F.R. § 17.161 (b)(2)(i) (2005).  

In this case, the evidence does not show that the veteran 
applied for dental treatment within one year of his 
separation from service in May 1981; indeed, the record shows 
that the first time the veteran applied for outpatient dental 
treatment after service was October 2000.  Thus, the veteran 
is not eligible for service connection for outpatient dental 
treatment as a Class II veteran.  

Although the veteran claims that his teeth were chipped due 
to dental trauma, the evidence does not show that he lost 
teeth due to dental trauma such that he would be eligible for 
treatment as a Class II (a) veteran.  38 C.F.R. § 17.161 (c) 
(2005).  For these purposes, the term "service trauma" does 
not include the intended effects of therapy or restorative 
dental care and treatment provided during a veteran's 
military service.  See VAOGCPREC 5- 97, 62 Fed. Reg. 15,566 
(1997); see also 38 C.F.R. § 3.306(b)(1) (2005).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Unfortunately, the service medical records are not available.  
Although they apparently were of record at the time of the 
RO's decision in September 1993 (regarding a different 
disability), they are not of record now.  The Court has held 
that the VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990).  Furthermore, in Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992), the Court held that the duty to 
assist is heightened when the service medical records are 
presumed destroyed and includes an obligation to search 
alternative forms of medical records which support the 
veteran's case.

The Court has also held that where, as here, "service 
medical records are presumed destroyed,...the BVA's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened."  O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991). 

The claims folder reflects that the veteran's service medical 
records are not of record, and that multiple attempts have 
been made to obtain them.  The RO in Chicago has verified 
that they are not of record.  The NPRC verified in September 
2004 that it did not have the veteran's service medical 
records and was advised of the need to submit buddy statement 
regarding the claimed dental trauma.  Further, the veteran 
has been informed of the absence of his service medical 
records.  In light of the foregoing, it is determined that 
the RO has expended sufficient efforts to procure alternative 
service medical records for the veteran.  See Hayre v. West, 
188 F. 3d 1327, 1332 (1999).  

Also, the veteran is ineligible for the other classes of 
dental treatment set out in 38 C.F.R. § 17.161.  He was not a 
prisoner of war, and is therefore ineligible for Class II (b) 
or II (c) dental care.  The evidence does not show that the 
veteran previously applied for dental benefits; thus he is 
not eligible for Class II (R) (Retroactive) treatment.

The evidence does not show that the veteran has a dental 
condition that aggravates a service-connected disability, a 
service-connected disability rated as 100 percent disabling, 
or a total rating for compensation based on individual 
unemployability.  Therefore, he is not eligible for Class III 
or IV dental treatment.

He is not participating in a rehabilitation program under 38 
U.S.C.A. chapter 31, and has not reported being admitted or 
otherwise receiving care under 38 U.S.C.A. Chapter 17, so is 
not eligible for Class V or VI dental treatment.  In summary, 
since the veteran does not meet any of the criteria for 
eligibility under 38 C.F.R. § 17.161, he cannot be authorized 
VA outpatient dental treatment.

A medical examination is not required under the VCAA to 
address the severity of the veteran's dental condition, 
because the record contains sufficient competent medical 
evidence to decide the veteran's claim.  In short, the 
relevant question in this case is if the veteran sustained 
trauma to his teeth in service.  Although the veteran 
contends that he did, there are no medical records to verify 
the veteran's account of such trauma.   38 C.F.R. § 3.159 
(c)(4).

Although the appellant asserts that he sustained dental 
trauma in service, the appellant is not a medical 
professional who can make such a determination.  Lay persons 
are not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In conclusion, the preponderance of the evidence is against 
the claim of service connection for VA outpatient dental 
treatment, and the claim is denied.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for residuals of dental 
trauma for dental treatment purposes is denied.  



____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


